These seven cases were all prosecutions commenced by the state of Ohio in the municipal court of the city of Canton against defendants, charged with violating the chiropractic statutes. In some of the cases, the defendants were specifically charged with advertising and announcing themselves to be practitioners of medicine and surgery in the branch known as chiropractic, without having obtained certificates from the state medical board. In others, the defendants were charged with unlawfully opening and conducting offices for the practice of medicine and surgery in one of its branches, to wit, chiropractic, without having obtained from the state medical board the certificate required by the statutes of Ohio, and in others the defendants were charged with examining and diagnosing and treating patients without having the certificate required by law from the state medical board. All of the defendants were convicted and sentenced by the municipal court. They prosecuted error to the court of common pleas, which court, upon consideration, reversed the judgment in each case.
A petition in error has been filed in this court by the state in each case, seeking a reversal of the judgment of the court of common pleas, and an affirmance of the judgment and sentence in the municipal court.
The prosecutions were conducted under Section 12694, General Code, which prohibits, among other things, the practice of medicine or surgery or any of its branches without first obtaining a certificate *Page 100 
from the state medical board, and prohibits a person from advertising or announcing himself as a practitioner of medicine or surgery in any of its branches without such certificate, and prohibits opening or conducting an office or other place for such practice without the certificate. By Section 1274-1, General Code, chiropractic is included as one of the limited branches of medicine or surgery.
In the first of these cases, that of State of Ohio v. Blackmer, No. 931, the evidence discloses that the defendant had not received a certificate to practice medicine and surgery or any of its branches in the state of Ohio, but the evidence fails to show that he was violating the statute. The only evidence on that subject is that Frank A. Dorsey, who was inspector of the state medical board, went to 322 Fulton road, N.W., in the city of Canton, on February 27, 1928, and saw a sign over the street, extending from the building, which read "C.H. Blackner, Chiropractor," and on the side of the house was another sign which read "C.H. Blackner, D.C., Doctor of Chiropractic," each spelled as above. The only evidence that was offered, which it is claimed connected this defendant in any way with these signs or their erection, ownership or control, is the statement that the witness "presumed" this was at Blackmer's home. Blackmer was not present and the record is entirely silent on the question whether this was in fact his residence, and utterly fails to show who erected or caused the signs to be erected. It does not appear that there was any office located at the place where the signs were erected. In view of this situation, as disclosed by the bill of exceptions, we think that the municipal *Page 101 
court was not justified in finding the defendant Blackmer guilty, that such finding is clearly and manifestly against the weight of the evidence, and that the common pleas court committed no error in reversing the judgment and sentence against him.
In the remaining six cases, the evidence clearly shows that no one of the defendants was licensed to practice any branch of medicine or surgery, and the evidence in the bills of exception justified the municipal court in finding beyond a reasonable doubt that they were knowingly violating the statute in one of the respects already stated. As to those six defendants, the judgments of conviction in municipal court are sustained by the evidence, and the court of common pleas committed prejudicial error in reversing the judgments against them.
It follows therefore that the judgment of reversal in the court of common pleas in the case of State of Ohio v. Blackmer, should be affirmed, and in each of the other six cases the judgment of reversal rendered in the court of common pleas will be reversed and the judgment of the municipal court affirmed.
Judgments accordingly.
WILLIAMS and LLOYD, JJ., concur.
Judges WILLIAMS, LLOYD and RICHARDS, of the Sixth Appellate District, sitting in place of Judges HOUCK, SHIELDS and LEMERT, of the Fifth Appellate District. *Page 102